DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 8, 2020.  As directed by the amendment: claim(s) 1, 11, and 20 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saponas (US 2016/0089033 A1) in view of Chaturvedi (US 2018/0098705 A1), Yousefi (US 2015/0196257 A1), Huiku (US 2009/0024011 A1) and Nitzan (US 2006/0074322 A1).
Regarding claims 1, 11, and 20, Saponas teaches a method, system, and a non-transitory computer-readable storage medium (e.g. [0018]-[0019]; [0081]), comprising: recording substantially simultaneously, by a wearable device, an electrocardiogram (ECG) (e.g. [0025] lines 4-20) and photoplethysmogram (PPG), wherein the PPG is measured at a blood artery of a limb, the PPG measurement including at least: emitting a light signal for a period of time; and detecting a modulated light signal, the modulated light signal originating from an interaction of the light signal with a human tissue, the human tissue including the blood artery and a non-pulsatile tissue (e.g. [0030]); analyzing, by at least one processor, the ECG and the PPG measured at the blood artery to determine a pulse transit time (PTT), and a pulse rate (PR) (e.g. [0018]). Saponas is silent regarding determining, by at least one processor and based on the PPG measured at the blood artery, a diameter parameter, wherein the diameter parameter includes one of a diameter of the blood artery and a change in the diameter of the blood artery; and the determining includes at least modifying the PPG by removing, from the PPG measured at the blood artery, an additive contribution resulting from the reflection of the light signal from a surface of a skin covering the blood artery and near-surface tissues underlying the skin and covering the blood artery and keeping, in the PPG measured at the blood artery, a contribution resulting from the reflection of the light signal from the blood artery unchanged, the additive contribution being 
However, Chaturvedi discloses a system and method for determining vessel size by at least one processor and based on the PPG measured at the blood artery, a diameter parameter, wherein the diameter parameter includes one of a diameter of the blood artery and a change in the diameter of the blood artery (e.g. abstract; [0008]; [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method, system and non-transitory computer readable storage medium of Saponas to incorporate the teachings of Chaturvedi where it utilizes by at least one processor and based on the PPG measured at the blood artery, a diameter parameter, wherein the diameter parameter includes one of a diameter of the blood artery and a change in the diameter of the blood artery for the purpose of understanding the flow of blood through the artery in real time (e.g. [0005]). The combination of  Saponas in view of Chaturvedi is silent regarding the and the determining includes at least modifying the PPG by removing, from the PPG measured at the blood artery, an additive contribution resulting from the reflection of the light signal from a surface of a skin covering the blood artery and near-surface tissues underlying the skin and covering the blood artery and keeping, in the PPG measured at 
Furthermore, Yousefi discloses a system and method for physiological signal enhancement and biometric extraction using non-invasive optical sensors utilizing a PPG sensor and the determining includes at least modifying the PPG by removing, from the PPG measured at the blood artery, an additive contribution resulting from the reflection of the light signal from a surface of a skin covering the blood artery and near-surface tissues underlying the skin and covering the blood artery and keeping, in the PPG measured at the blood artery,  a contribution resulting from the reflection of the light signal from the blood artery unchanged (e.g. [0086]-[0091]), the additive contribution being predetermined using a calibration process (e.g. [0086] a reference signal is defined for removal of a tissue effect and a venous effect). Yousefi describes specifically in [0088] that the signal portion due to blood pulsation will remain and the effect of tissue during body movement will be canceled out therefore getting a fundamental period of the PPG in order to get a reliable PPG signal. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the method, system and non-transitory computer readable Yousefi  [0008]). The combination of  Saponas in view of Chaturvedi and Yousefi is silent regarding wherein the change in the diameter of the blood artery is determined based on a ratio AC/DC, wherein AC is an alternating current component of the modified PPG, and DC is a direct current component of the modified PPG and wherein the blood pressure is determined, using a pre-defined model, a BP based on the PTT, the PR and the diameter parameter, wherein the pre-defined model established a relationship between the PTT, the PR, the diameter parameter, and the BP.
Additionally, Huiku discloses a non-invasive measurement wherein the change in the diameter of the blood artery is determined based on a ratio AC/DC, wherein AC is an alternating current component of the modified PPG and DC is a direct current component of the modified PPG (e.g. [0055] the system utilizes the ratio of AC/DC in order to calculate physiological parameters including indirectly the diameter of the blood artery by measuring the change in the thickness of the blood artery
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the method, system and non-transitory computer readable storage medium of Saponas in view of Chaturvedi and Yousefi to incorporate the teachings of Huiku wherein the change in the diameter of the blood artery is determined based on a ratio AC/DC, wherein AC is an alternating current component of the modified PPG and DC is a direct current component of the modified PPG for the purpose of measuring the blood pressure of the user. The combination of  Saponas in view of Chaturvedi, Yousefi and Huiku  is silent regarding wherein the blood pressure is determined, using a pre-defined model, a BP based on the PTT, the PR and the diameter parameter, wherein the pre-defined model established a relationship between the PTT, the PR, the diameter parameter, and the BP.
Furthermore, Nitzan sets out to improve the work incorporated by reference Inukai (US 6,527,725) which is a blood pressure estimating apparatus in which blood pressure is determined, using a pre-defined model, a BP based on the PTT, the PR and the diameter parameter, wherein the pre-defined model established a relationship between the PTT, the PR, the diameter parameter, and the BP (e.g. Nitzan: [0015]). Inukai sets to determine the blood pressure using the PTT and at least three other blood pressure parameters and details that these parameters can be the pulse rate, diameter parameter (volume), or any other information relevant by utilizing a relationship between the parameters and determining the coefficients through regressions (e.g. Inukai: col 2-col 5 ).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified method, system and non-transitory computer readable , Yousefi and Huiku to incorporate the teachings of Nitzan to use a pre-defined model that establishes a relationship between the PTT, the PR, the diameter parameter, and the BP for the purpose of seeing how the effects of one parameter can influence the blood pressure of the patient. 
Regarding claims 2 and 12, Modified Saponas teaches wherein the pre-defined model includes a regression equation, wherein the PTT, the PR, and the diameter parameter are explanatory variables and the BP is a dependent variable (e.g. Nitzan: [0015], Inukai). Inukai sets to determine the blood pressure using the PTT and at least three other blood pressure parameters and details that these parameters can be the pulse rate, diameter parameter (volume), or any other information relevant by utilizing a relationship between the parameters and determining the coefficients through regressions (e.g. Inukai: col 2-col 5 ).
Regarding claim 10, modified Saponas teaches wherein the blood artery is a radial artery of the limb (e.g. Saponas: [0020] lines 8-18). 
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saponas in view of Chaturvedi, Yousefi, Huiku and Nitzan as applied to claims 1 and 11 above, and further in view of McCombie (US 2010/0298656 A1).
Regarding claims 3 and 13, modified Saponas teaches a calibration process wherein the data including the PTT, the PR, and the diameter parameter measured with the wearable device and corresponding values of the BP measured with an external device (Nitzan: [0015], Inukai
However, McCombie teaches a body worn monitor that measures a patient’s vital signs in which the calibration process utilizes statistical data (e.g. [0010] lines 8-19; [0016]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method, system and non-transitory computer readable storage medium of Saponas to incorporate the teachings of McCombie to utilize statistical data for the calibration process for the purpose of setting a norm for the blood pressure and being able to adjust the resulting values.
Regarding claims 4-5 and 14-15, modified Saponas is silent regarding wherein the PTT is determined as a shift in time between a certain feature, a first waveform, in the ECG and an associated feature, a second waveform, in the PPG, the certain feature and the associated feature, the first waveform and the second waveform, corresponding to a same heartbeat.
However,  McCombie teaches wherein the PTT is determined as a shift in time between a certain feature (waveform) in the ECG and an associated feature (waveform) in the PPG, the certain feature and the associated feature corresponding to a same heartbeat (e.g. McCombie: [0018] lines 1-6).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method, system and non-transitory computer readable storage medium of Saponas to incorporate the teachings of McCombie to utilize two features (one from the ECG and one from the PPG) in order to determine the PTT for the purpose of having more accurate data using two different sensors measuring the same parameter.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saponas in view of Chaturvedi, Yousefi, Huiku and Nitzan as applied to claims 1 and 11 above, and further in view of Mandel (US 3,898,984).
Regarding claims 6 and 16, modified Saponas is silent regarding wherein the PR is determined as a time period between two consecutive peaks in ECG.
However, Mandel teaches an ambulatory patient monitoring system wherein the PR is determined as a time period between two consecutive peaks in ECG (e.g. Col 4 lines 31-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified method and system of Saponas to incorporate the teachings of Mandel to determine the pulse rate (PR) as a time period between two consecutive peaks in ECG for the purpose of using a different parameter other than PPG to calculate cardiovascular data.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Saponas in view of Chaturvedi, Yousefi, Huiku and Nitzan as applied to claims 1 and 11 above, and further in view of Lin (US 2016/0270677 A1).
Regarding claims 7 and 17, modified Saponas is silent regarding wherein the PPG includes intensity of the light signal reflected from the blood artery.
However, Lin teaches an optical sensing apparatus wherein the PPG includes intensity of the light signal reflected from the blood artery (e.g. [0020] and [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified method and system of Saponas to incorporate the .
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saponas in view of Chaturvedi, Yousefi and Nitzan further in view of Lin as applied to claims 7 and 17 above, and further in view of Prough (US 2008/0255433 A1).
Regarding claims 8 and 18, modified Saponas is silent regarding wherein a wavelength of the light signal is isobestic relative to light absorption by blood in the blood artery.
However, Prough teaches an optoacoustic technique for monitoring carious diagnostic parameters wherein a wavelength of the light signal is isobestic relative to light absorption by blood in the blood artery (e.g. [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified method and system of Saponas to incorporate the teachings of Prough to have a wavelength of the light signal isobestic relative to light absorption by blood in the blood artery for the purpose of avoiding the influence of variable oxyhemoglobin saturation of blood (e.g. [0085]).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saponas in view of Chaturvedi, Yousefi, Huiku and Nitzan as applied to claims 1 and 11 above, and further in view of Matsumoto (US 2008/0214961 A1) 
Regarding claims 9 and 19, modified Saponas discloses wherein DC is the direct current component of the modified PPG, AC is the alternating current component of the modified PPG (e.g. [0038]).  Modified Saponas is silent regarding wherein the changes 
However Matsumoto teaches a biological luminal body evaluation apparatus in which the use of a first diameter of the artery at one time and a second diameter of the artery at a second time as a function of a quotient determined by the systolic and diastolic blood pressure (e.g. [0048]; [0088]-[0089], eq. 1-7).  Based on the equations disclosed in Matsumoto, one could construct a similar equations which related the AC and DC components of the modified PPG to the change of the diameter of the blood artery.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified method and system of Saponas to incorporate the teachings of Matsumoto to have a relationship/equation which relates the components of the modified PPG to the change in diameter of the blood artery for the purpose of monitoring and calculate the arterial compliance index.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





Jessandra Hough								March 29, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792